DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on February 9, 2021, is the U.S. national stage of an international PCT application, filed on August 8, 2019, and claims benefit to a U.S. provisional application, filed on August 10, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2021 was filed before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Response to Amendment
This Office action is in response to the preliminary amendment under 37 CFR 1.115 on February 9, 2021. Claims 1-20 were amended. Claims 21-25 were canceled. Claims 1-20 are pending for consideration in the present U.S. non-provisional application. It is further noted that the claimed invention is not fully supported by the U.S. provisional application.
Allowable Subject Matter
Claims 6, 7, 14, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten to overcome the rejections under 35 U.S.C. 112 and if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard et al. (US 2020/0396704 A1) in view of Huang et al. (US 2019/0306734 A1).
1. A non-transitory computer-readable medium having instructions, stored thereon, that when executed by one or more processors cause a next generation Node B (gNB) to perform operations (Dalsgaard, FIG. 4a), the operations comprising: 
determining a measurement gap configuration to be used by a user equipment (UE) (Dalsgaard, para. [0113], “In one embodiment, apparatus 10 may be further controlled by memory 14 and processor 12 to transmit, to at least one UE, SSB(s) in each cell, where the SSB(s) may be synchronized to the distribution of the measurement gaps, as determined above. According to certain embodiments, apparatus 10 may also be controlled by memory 14 and processor 12 to signal or indicate, to the UE, the SMTC configurations for each serving and inter-frequency carrier, which indicates to the UE the carriers to measure. In addition, in an embodiment, apparatus 10 may be controlled by memory 14 and processor 12 to signal or indicate, to the UE, which type or method of sharing is used for each of the carriers in fully and/or partial overlapping group, such as equal sharing, proportional sharing, and/or inverse proportional sharing, as discussed in detail above. Further, in an embodiment, apparatus 10 may also be controlled by memory 14 and processor 12 to configure the gap sharing between intra- and inter-frequency measurement, i.e., the value of X. As a result, the UE is testable and predictable UE minimum measurement performance is achieved.”); 
determining, for a plurality of measurement objects, a synchronization signal (SS)/physical broadcast channel (PBCH) block (SSB)-based measurement timing configuration (SMTC) that is fully overlapped with the measurement gap configuration, wherein the plurality of measurement objects are measurement objects for which the UE is to measure feedback information using the measurement gap configuration (Huang, paras [0031], [0038], “In an embodiment, based on a set of measurement configurations 141 received from the serving cell 130, the UE 110 conducts a measurement process to measure the serving cell 130 and the neighboring cells 121-124 and transmits a measurement report 142 to the BS 120. For example, the measurement configurations 141 can be transmitted to the UE 110 via radio resource control (RRC) signaling. For example, the measurement can be performed based on reference signals 151-154 transmitted from the BS 121-124 or reference signals (not shown) transmitted from the BS 130. The reference signals can be synchronization signal blocks (SSBs), channel state information (CSI) reference signals, or the like. The measurement configurations 141 may specify a set of to-be-measured intra-frequency layers (with serving/neighboring cells), inter-frequency layers (with neighboring cells), inter-RAT frequency layers (with neighboring cells). Those to-be-measured layers are referred to as measurement objects (MOs). […] In an embodiment, the to-be-measured SSBs of the neighboring cell 131 are within the frequency range of the BWP of the serving cell 130. Accordingly, the neighboring cell 131 can be measured without MGs. However, the SMTC windows configured for measuring the neighboring cell 131 fully overlap the gap occasions specified by the measurement configurations. Under such a configuration, the measurement of the neighboring cell 131 is conducted during the configured gap occasions, and shares the configured gap occasions with the measurement of the other neighboring cells that is based on a same set of measurement gaps.”); and 
encoding, for transmission to the UE, configuration information to indicate the SMTC for the plurality of measurement objects (Huang, paras. [0031], [0036], “…In an embodiment, the measurement configurations 141 may further include or indicate a set of SSB measurement timing configurations (SMTCs) for the measurement. Each SMTC includes a set of parameters that defines a sequence of measurement windows (referred to as SMTC occasions or SMTC window durations) for measuring one of the intra-frequency or inter-frequency/inter-RAT layers A1-C1 the neighboring cells 131-134 are operating on. For example, the parameters of the SMTC include a periodicity, a window duration, and an offset of the sequence of measurement windows…”)
Dalsgaard et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as encoding, for transmission to the UE, configuration information to indicate the SMTC for the plurality of measurement objects (Huang, paras. [0031], [0036], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of determining the timing of the sequence of measurement windows (Huang, para. [0036], “…Based on the SMTC, the UE 110 can determine timings of the sequence of measurement windows. In this way, the measurement of the UE 110 on the respective cell is confined within a sequence of particular monitoring occasions. In one example, the SMTC is referred as SS block based RRM SSB measurement timing configuration (SMTC) when SSBs are used as reference signals for the measurement. In one example, window duration of the SMTC takes one of the values among {5 ms, 10 ms, 20 ms, 40 ms, 80 ms, 160 ms}.” Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of determining the timing of the sequence of measurement windows.
2. The non-transitory computer-readable medium of claim 1, wherein the operations further comprise: decoding feedback information received from the UE for the plurality of measurement objects (Huang, paras. [0031], “In an embodiment, based on a set of measurement configurations 141 received from the serving cell 130, the UE 110 conducts a measurement process to measure the serving cell 130 and the neighboring cells 121-124 and transmits a measurement report 142 to the BS 120...”  Id.)
3. The non-transitory computer-readable medium of claim 2, wherein the feedback information comprises one or more of a SSB-received signal received power (RSRP), a SSB-received signal received quality (RSRQ), or a SSB-signal to interference plus noise ratio (SINR) (Huang, para. [0031], “…The reference signals can be synchronization signal blocks (SSBs), channel state information (CSI) reference signals, or the like. The measurement configurations 141 may specify a set of to-be-measured intra-frequency layers (with serving/neighboring cells), inter-frequency layers (with neighboring cells), inter-RAT frequency layers (with neighboring cells). Those to-be-measured layers are referred to as measurement objects (MOs). The measurement configurations 141 may also specify a set of to-be-measured quantities corresponding to the MOs. For example, the measurement quantities can include reference signal received power (RSRP), reference signal received quality (RSRQ), signal-to-noise and interference ratio SINR), Reference signal time difference (RSTD), and the like.” Id.)
4. The non-transitory computer-readable medium of claim 2, wherein the operations further comprise: determining an expected delay for receipt of the feedback information based on a quantity of the measurement objects, the SMTC, and the measurement gap configuration (Huang, paras. [0039], [0044], “…The measurement delay derivation method can be predetermined, and known to both the UE 110 and the BS 120, such that the UE 110 and the BS 120 can have a common expectation of when the measurement of the respective frequency layers can be completed and the measurement result can be reported from the UE 110 to the BS. […] In an embodiment, the UE 110 can determine a measurement delay for each frequency layer A-D. The measurement delay can be represented as an original measurement delay extended by a scaling factor. For the NR MO (the frequency layer A-C), assuming only one neighboring cell is being measured with the gap pattern 201 (i.e., the gap pattern 201 is dedicated to one neighboring cell), an original measurement delay of the measurement can take the form of: […] where M represents a predetermined number of samples for the measurement, SMTC.sub.period represents the SMTC period of the cell under monitoring, and MGRP is the repetition period of the gap pattern configured for the measurement. Based on the expression (1), the original measurement delays of the frequency layer A-C(NR MOs) can be 40M ms, 80M ms, and 40M ms…”)
5. The non-transitory computer-readable medium of claim 4, wherein the expected delay comprises an identification delay to identify the respective measurement object and a measurement delay to measure the feedback information for the respective measurement object (Huang, para. [0121], “…In some examples, a period, referred to as identification period, can be determined that may include a synchronization time for synchronizing with the frequency layer of the target MO, and optionally a SSB index detection time when the UE 110 is indicated to report with SSB indices in addition to the measurement delay determined at S930. The UE 110 may try to perform a measurement of the target MO within this identification period. After the measurement, the UE 110 may report measurement results (e.g., the measurement report 142) to the serving cell 130. The process 900 may proceed to S999 and terminates at S999.”)
8. The non-transitory computer-readable medium of claim 1, wherein the measurement gap configuration is a first measurement gap configuration designated for measurement objects in a new radio (NR) frequency range 1 (FR1), wherein the plurality of measurement objects are in the FR1 and are a first set of measurement objects, wherein the SMTC is a first SMTC (Dalsgaard, paras. [0037], [0040], “For NR, two types of measurement gap pattern approaches are to be introduced. The two measurement gap patter approaches are: (1) per UE/Common measurement gap pattern, and (2) per frequency range (FR) measurement gap pattern. Common measurement gap pattern means that a gap is a gap on all serving carriers of the UE, while a per FR gap pattern means that a gap is a gap for serving carriers, for example, on either frequency range 1, FR1 (which includes carriers below 6 GHz) or frequency range 2, FR2 (which includes carriers above 6 GHz) but not across FRs. It should be noted that the 6 GHz border between FRs is what is currently used, but other or additional FR range blocks may also be used. […] Accordingly, certain embodiments provide a process for determining performance that may include: grouping the configured carriers according to SMTC, distributing the gaps according to intra-frequency and inter-frequency gap sharing rule(s), and distributing the available gaps for inter-frequency measurements among the inter-frequency carrier groups according to groups with non-overlapping SMTC and groups with overlapping SMTC.”), and wherein the operations further comprise: 
determining a second measurement gap configuration designated for measurement objects in a NR frequency range 2 (FR2) (Dalsgaard, paras. [0037], [0040], “For NR, two types of measurement gap pattern approaches are to be introduced. The two measurement gap patter approaches are: (1) per UE/Common measurement gap pattern, and (2) per frequency range (FR) measurement gap pattern. Common measurement gap pattern means that a gap is a gap on all serving carriers of the UE, while a per FR gap pattern means that a gap is a gap for serving carriers, for example, on either frequency range 1, FR1 (which includes carriers below 6 GHz) or frequency range 2, FR2 (which includes carriers above 6 GHz) but not across FRs. It should be noted that the 6 GHz border between FRs is what is currently used, but other or additional FR range blocks may also be used. […] Accordingly, certain embodiments provide a process for determining performance that may include: grouping the configured carriers according to SMTC, distributing the gaps according to intra-frequency and inter-frequency gap sharing rule(s), and distributing the available gaps for inter-frequency measurements among the inter-frequency carrier groups according to groups with non-overlapping SMTC and groups with overlapping SMTC.” Id.); 
determining, for a second set of measurement objects in the FR2, a second SMTC that is fully overlapped with the second measurement gap configuration, wherein the second set of measurement objects includes measurement objects for which the UE is to measure feedback information using the second measurement gap configuration (Dalsgaard, paras. [0037], [0040], “For NR, two types of measurement gap pattern approaches are to be introduced. The two measurement gap patter approaches are: (1) per UE/Common measurement gap pattern, and (2) per frequency range (FR) measurement gap pattern. Common measurement gap pattern means that a gap is a gap on all serving carriers of the UE, while a per FR gap pattern means that a gap is a gap for serving carriers, for example, on either frequency range 1, FR1 (which includes carriers below 6 GHz) or frequency range 2, FR2 (which includes carriers above 6 GHz) but not across FRs. It should be noted that the 6 GHz border between FRs is what is currently used, but other or additional FR range blocks may also be used. […] Accordingly, certain embodiments provide a process for determining performance that may include: grouping the configured carriers according to SMTC, distributing the gaps according to intra-frequency and inter-frequency gap sharing rule(s), and distributing the available gaps for inter-frequency measurements among the inter-frequency carrier groups according to groups with non-overlapping SMTC and groups with overlapping SMTC.” Id.); and 
encoding, for transmission to the UE, configuration information to indicate the second SMTC for the second set of measurement objects (Huang, paras. [0031], [0036], “…In an embodiment, the measurement configurations 141 may further include or indicate a set of SSB measurement timing configurations (SMTCs) for the measurement. Each SMTC includes a set of parameters that defines a sequence of measurement windows (referred to as SMTC occasions or SMTC window durations) for measuring one of the intra-frequency or inter-frequency/inter-RAT layers A1-C1 the neighboring cells 131-134 are operating on. For example, the parameters of the SMTC include a periodicity, a window duration, and an offset of the sequence of measurement windows…” Id.)
9. The non-transitory computer-readable medium of claim 8, wherein the operations further comprise: 
determining a first expected delay for receipt of the feedback information for the first set of measurement objects based on a quantity of the measurement objects in the first set, the first SMTC, and the first measurement gap configuration (Huang, paras. [0039], [0044], “…The measurement delay derivation method can be predetermined, and known to both the UE 110 and the BS 120, such that the UE 110 and the BS 120 can have a common expectation of when the measurement of the respective frequency layers can be completed and the measurement result can be reported from the UE 110 to the BS. […] In an embodiment, the UE 110 can determine a measurement delay for each frequency layer A-D. The measurement delay can be represented as an original measurement delay extended by a scaling factor. For the NR MO (the frequency layer A-C), assuming only one neighboring cell is being measured with the gap pattern 201 (i.e., the gap pattern 201 is dedicated to one neighboring cell), an original measurement delay of the measurement can take the form of: […] where M represents a predetermined number of samples for the measurement, SMTC.sub.period represents the SMTC period of the cell under monitoring, and MGRP is the repetition period of the gap pattern configured for the measurement. Based on the expression (1), the original measurement delays of the frequency layer A-C(NR MOs) can be 40M ms, 80M ms, and 40M ms…” Id.); and 
determining a second expected delay for receipt of the feedback information for the second set of measurement objects based on a quantity of the measurement objects in the second set, the second SMTC, and the second measurement gap configuration (Huang, paras. [0039], [0044], “…The measurement delay derivation method can be predetermined, and known to both the UE 110 and the BS 120, such that the UE 110 and the BS 120 can have a common expectation of when the measurement of the respective frequency layers can be completed and the measurement result can be reported from the UE 110 to the BS. […] In an embodiment, the UE 110 can determine a measurement delay for each frequency layer A-D. The measurement delay can be represented as an original measurement delay extended by a scaling factor. For the NR MO (the frequency layer A-C), assuming only one neighboring cell is being measured with the gap pattern 201 (i.e., the gap pattern 201 is dedicated to one neighboring cell), an original measurement delay of the measurement can take the form of: […] where M represents a predetermined number of samples for the measurement, SMTC.sub.period represents the SMTC period of the cell under monitoring, and MGRP is the repetition period of the gap pattern configured for the measurement. Based on the expression (1), the original measurement delays of the frequency layer A-C(NR MOs) can be 40M ms, 80M ms, and 40M ms…” Id.)
10. The non-transitory computer-readable medium of claim 1, wherein the SMTC is a first SMTC, and wherein operations further comprise: determining a second SMTC for one or more additional measurement objects, wherein the second SMTC is fully non-overlapped with the measurement gap configuration (Dalsgaard, para. [0040], “Accordingly, certain embodiments provide a process for determining performance that may include: grouping the configured carriers according to SMTC, distributing the gaps according to intra-frequency and inter-frequency gap sharing rule(s), and distributing the available gaps for inter-frequency measurements among the inter-frequency carrier groups according to groups with non-overlapping SMTC and groups with overlapping SMTC.” Id.)
11. A non-transitory computer-readable medium having instructions, stored thereon, that when executed by one or more processors cause a next generation Node B (gNB) to perform operations (Dalsgaard, FIG. 4a, Id.), the operations comprising: 
determining a measurement gap configuration to be used by a user equipment (UE) (Dalsgaard, para. [0113], Id.); and 
determining, for a first set of one or more measurement objects, a first synchronization signal (SS)/physical broadcast channel (PBCH) block (SSB)-based measurement timing configuration (SMTC) that is partially or fully overlapped with the measurement gap configuration (Huang, paras [0031], [0038], Id.); 
determining, for a second set of one or more measurement objects, a second SMTC that is partially overlapped with the measurement gap configuration, wherein the second SMTC is different from the first SMTC, and wherein the first and second sets combine to include all measurement objects for which the UE is to measure feedback information using the measurement gap configuration (Huang, paras [0031], [0038], Id.); 
encoding, for transmission to the UE, configuration information to indicate the first SMTC for the first set and the second SMTC for the second set (Huang, paras. [0031], [0036], Id.); and 
decoding feedback information received from the UE for the first and second sets of measurement objects (Huang, paras. [0031], Id.)
Dalsgaard et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as encoding, for transmission to the UE, configuration information to indicate the first SMTC for the first set and the second SMTC for the second set (Huang, paras. [0031], [0036], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of determining the timing of the sequence of measurement windows (Huang, para. [0036], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of determining the timing of the sequence of measurement windows.
12. The non-transitory computer-readable medium of claim 11, wherein the first SMTC is fully overlapped with the measurement gap configuration (Huang, paras [0031], [0038], Id. cf. Claim 1).
13. The non-transitory computer-readable medium of claim 11, wherein operations further comprise: determining an expected delay for receipt of the feedback information for the respective first or second set based on a quantity of the measurement objects in the respective first or second sets, the respective first or second SMTC, and the measurement gap configuration (Huang, paras. [0039], [0044], Id. cf. Claim 4).
15. The non-transitory computer-readable medium of claim 11, wherein the measurement gap configuration is a first measurement gap configuration designated for measurement objects in a new radio (NR) frequency range 1 (FR1) (Dalsgaard, paras. [0037], [0040], Id.), and wherein the operations further comprise: 
determining a second measurement gap configuration designated for measurement objects in a NR frequency range 2 (FR2) (Dalsgaard, paras. [0037], [0040], Id.); 
determining, for a third set of measurement objects in the FR2, a third SMTC that is fully or partially overlapped with the second measurement gap configuration (Dalsgaard, paras. [0037], [0040], Id.); 
encoding, for transmission to the UE, configuration information to indicate the third SMTC for the third set of measurement objects (Huang, paras. [0031], [0036], Id.); 
determining a first expected delay for receipt of the feedback information for the first and second sets of measurement objects (Huang, paras. [0039], [0044], Id.); and 
determining a second expected delay for receipt of feedback information for the third set of measurement objects (Huang, paras. [0039], [0044], Id. cf. Claim 9).
18. A non-transitory computer-readable medium having instructions, stored thereon, that when executed by one or more processors cause a user equipment (UE) to perform operations (Dalsgaard, FIG. 4b), the operations comprising: 
determining a measurement gap configuration to be used by the UE to measure feedback information in a new radio (NR) wireless cellular network (Dalsgaard, para. [0113], Id.); 
receiving, from a next generation Node B (gNB), configuration information to indicate, for a plurality of measurement objects, a synchronization signal (SS)/physical broadcast channel (PBCH) block (SSB)-based measurement timing configuration (SMTC) that is fully overlapped with the measurement gap configuration, wherein the plurality of measurement objects are all measurement objects for which the UE is to measure feedback information using the measurement gap configuration (Huang, paras [0031], [0038], Id.); 
determining feedback information for the plurality of measurement objects based on the SMTC and the measurement gap configuration (Huang, paras [0031], [0036], Id.); and 
encoding, for transmission to the gNB, the feedback information (Huang, paras [0031], [0036], Id. cf. Claim 2).
Dalsgaard et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as determining feedback information for the plurality of measurement objects based on the SMTC and the measurement gap configuration (Huang, paras. [0031], [0036], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of determining the timing of the sequence of measurement windows (Huang, para. [0036], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of determining the timing of the sequence of measurement windows.
19. The non-transitory computer-readable medium of claim 18, wherein operations further comprise: determining an expected delay to provide the feedback information to the gNB based on a quantity of the measurement objects, the SMTC, and the measurement gap configuration (Huang, paras. [0039], [0044], Id. cf. Claim 4).
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraph of 35 U.S.C. 112 that forms the basis for all indefiniteness rejections set forth in this Office action:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-7 and 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites “determining an expected delay for receipt of the feedback information based on a quantity of the measurement objects, the SMTC, and the measurement gap configuration” (ll. 3-4), however it is unclear as to what is being referred to by the feedback information (l. 3), whether “feedback information” (claim 1, ll. 9-10), “feedback information” (claim 2, l. 3), or some plausible combination thereof. Claims 5-7 are dependent therefrom.
Claim 13 recites “determining an expected delay for receipt of the feedback information for the respective first or second set based on a quantity of the measurement objects in the respective first or second sets, the respective first or second SMTC, and the measurement gap configuration” (ll. 3-5), however it is unclear as to what is being referred to by the feedback information (l. 3), whether “feedback information” (claim 11, l. 13), “feedback information” (claim 11, l. 17), or some plausible combination thereof. 
Claim 14 recites “determining an expected delay for receipt of the feedback information” (l. 3), however it is it is unclear as to what is being referred to by the feedback information (l. 3), whether “feedback information” (claim 11, l. 13), “feedback information” (claim 11, l. 17), or some plausible combination thereof.
Claim 15 recites “determining a first expected delay for receipt of the feedback information for the first and second sets of measurement objects” (ll. 11-12), however it is unclear as to what is being referred to by the feedback information (l. 3), whether “feedback information” (claim 11, l. 13), “feedback information” (claim 11, l. 17), or some plausible combination thereof. Claim 16 is dependent therefrom, and it further recites variables that are not contained in the recited equations.
Claim 17 recites “determining an expected delay for receipt of the feedback information for the first set of measurement objects” (ll. 3-4), however it is it is unclear as to what is being referred to by the feedback information (l. 3), whether “feedback information” (claim 11, l. 13), “feedback information” (claim 11, l. 17), or some plausible combination thereof.
Claim 18 recites “encoding, for transmission to the gNB, the feedback information” (l. 14), however it is it is unclear as to what is being referred to by the feedback information (l. 14), whether “feedback information” (l. 10), “feedback information” (l. 12), or some plausible combination thereof. Claims 19 and 20 are dependent therefrom.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Axmon et al. (US 2021/0014752 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Axmon, para. [0038], “Exemplary embodiments of the present disclosure account for the possibility that measurements for different NR carriers (or BWPs) can be configured with different SMTC periods and/or SMTC offsets, resulting in the various configured measurements may compete all measurement gap resources (e.g., if the SMTC patterns fully overlap), some of the resources (e.g., if the SMTC patterns partially overlap), or none of the resources (e.g., if certain SMTC patterns do not overlap at all). Exemplary embodiments utilize information about measurements activities (e.g., objects) and measurement gap resources to determine whether each respective measurement activity is a candidate to use each respective gap resource, and further to determine scaling of at least one measurement period associated with the measurement activities.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476